Evans, P. J.
A deed to S., on consideration of five dollars and natural love and affection, wherein the grantor in the granting clause conveys to S.. “his lifetime, subject to his management and control, but not subject to any execution or executions, debts or liabilities, of the .said S. in any manner whatever, and at his death to descend to his children, or such child or children as he may prefer,” the tenendum clause of which is “to have and to hold said tract or parcel of land to his and their own proper use, benefit, and behoof forever in fee imple,” creates in S. a life-estate, which is subject to levy and sale under, execution against him. Judgment affirmed.

All the Justices concur. ■